      Case 4:21-cv-00285-WS-MAF Document 7 Filed 09/09/21 Page 1 of 2




                                                                             Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




ERIC WAYNE FOLBERTH,
#18000507,

      Plaintiff,

v.                                                          4:21cv285–WS/MAF

WAYNE PADGETT, et al.,

      Defendants.



                             ORDER OF DISMISSAL

      Before the court is the magistrate judge's report and recommendation (ECF

No. 5) docketed August 23, 2021. The magistrate judge recommends that the

plaintiff's action be dismissed for failure to prosecute and to comply with a court

order. The plaintiff’s copy of the report and recommendation has been returned to

the court marked “Return to Sender–Not in Jail.” Although it is his responsibility

to do so, the plaintiff has not provided the court within a valid mailing address.
        Case 4:21-cv-00285-WS-MAF Document 7 Filed 09/09/21 Page 2 of 2




                                                                              Page 2 of 2


       Upon review of the record, this court has determined that the magistrate

judge’s report and recommendation should be adopted. Accordingly, it is

ORDERED:

       1. The magistrate judge's report and recommendation (ECF No. 5) is hereby

ADOPTED and incorporated by reference into this order.

       2. The plaintiff's complaint and this action are DISMISSED without

prejudice for failure to prosecute and to provide the court with a valid mailing

address.

       3. The clerk shall enter judgment stating: "All claims are DISMISSED

without prejudice."

       DONE AND ORDERED this 9th day of                September    , 2021.



                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 4:13cv180-WS
